DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020, 08/03/2021, 03/01/2022, and 05/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the core is UI-shaped, EE-shaped or UU-shaped” as claimed in claim 6, the “transformer with a circuit arrangement which is arranged between a high-voltage side and a low-voltage side, wherein a common-mode/differential-mode choke (1) is arranged or connected on at least one of the sides of the transformer” as recited claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “the distance between mutually facing winding portions of the two induction coils corresponds to the mutual distance between the winding portions of at least one of the induction coils on both sides of the respective limb” as recited in lines 7-10. For examination purpose, the limitation in question is interpreted as the two coils are spaced apart from each other by a distance. It’s not also clear if “the distance” in line 7 refers to “a distance” in line 3. Similar clarification should be made in claim 8.
Claim 1 recites the limitation "the distance" and “the mutual distance” in line 7 and 8-9, respectively. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it’s not clear what “these” refers to. For examination purpose, “these” is interpreted as “the two limbs.”
Claims 3 and 4 each recites the limitation "the three limbs" in line 2. There is insufficient antecedent basis for this limitation in the claim. It’s not also clear if the three limbs are the two limbs and the center limb.
Claim 1 recites the limitation "the center limb" and “the second main limb” in line 2. There is insufficient antecedent basis for this limitation in the claim.
These are mere examples of 112(b) issues. Applicant needs to check the entire claim set for indefiniteness. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umetani (U.S. PG. Pub. No. 2014/0306788 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Umetani teaches a common-mode/differential-mode choke 301 (FIG. 18) for an electrically operable motor vehicle (para. [0233]), the choke comprising: 
a core 2 (Annotated FIG. 18) having at least two limbs 11 and 12 aligned parallel and at a distance from one another, 
a common-mode induction coil 3 or 4, and 
a differential-mode induction coil (the other of coil 3 or 4), wherein the two induction coils are each wound around one of the two limbs, and wherein the distance between mutually facing winding portions of the two induction coils corresponds to the mutual distance between the winding portions of at least one of the induction coils on both sides of the respective limb (paras. [0044]-[0046], and [0233]).

    PNG
    media_image1.png
    437
    270
    media_image1.png
    Greyscale

With respect to claim 2, best understood in view of 35 USC 112(b) rejection, Umetani teaches the choke as claimed in claim 1, wherein the core has a center limb 21, and wherein the center limb is arranged between the two limbs and is aligned at a distance and parallel to these (para. [0045]).
With respect to claim 3, best understood in view of 35 USC 112(b) rejection, Umetani teaches the choke as claimed in claim 1, wherein the three limbs have the same width (para. [[0045]-0046])
With respect to claim 4, best understood in view of 35 USC 112(b) rejection, Umetani teaches the choke as claimed in claim 1, wherein the three limbs are connected to one another at one end by a first main limb 13 or 14 (para. [0046]).
With respect to claim 7, Umetani teaches the choke as claimed in claim 1, wherein the center limb ends at a distance from the second main limb 13 or 14 so that there is an air gap 23 between the center limb and the second main limb (para. [0048]).
With respect to claim 8, best understood in view of 35 USC 112(b) rejection, Umetani teaches a transformer 360 (FIG. 18) with a circuit arrangement which is arranged between a high-voltage side (primary side or secondary side) and a low-voltage side (the other of primary or secondary side), wherein a common-mode/differential-mode choke 301 is arranged or connected on at least one of the sides of the transformer and comprises: 
a core 2 having at least two limbs 11 and 12 aligned parallel and at a distance from one another, 
a common-mode induction coil 3 or 4, and 
a differential-mode induction coil (the other of coil 3 or 4), wherein the two induction coils are each wound around one of the two limbs, and wherein the distance between mutually facing winding portions of the two induction coils corresponds to the mutual distance between the winding portions of at least one of the induction coils on both sides of the respective limb (paras. [0044]-[0046], and [0233]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Umetani, as applied to claim 1 above, and further in view of Shudarek et al. (U.S. PG. Pub. No. 2013/0200975 A1).
With respect to claim 5, Umetani teaches the choke as claimed in claim 1. Umetani does not expressly teach the core is EI shaped.
Shudarek et al., hereinafter referred to as “Shudarek,” teaches a choke (FIG. 5), wherein the core 534 and 542 is EI shaped (para. [0027]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the EI shaped core as taught by Shudarek to the choke of Umetani to control the choke tuning (para. [0028]).
With respect to claim 6, Umetani teaches the choke as claimed in claim 1. Umetani does not expressly teach the core is UI-shaped, EE-shaped or UU-shaped.
Shudarek teaches a choke (FIG. 5), wherein the core 30 and 34 is EE-shaped (para. [0019]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the EE-shaped core as taught by Shudarek to the choke of Umetani to provide the required flux path (para. [0003]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837